DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 20,  21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160293687 (Chang et al).
Concerning claim 1, Chang discloses a display panel comprising: a first display area (SP1)  comprising a plurality of first light emitting areas (Fig. 3); a second display area adjacent to the first display area (L2 and L3) and comprising a plurality of second light emitting areas (L2) and a signal transmission area (L3) adjacent to the second light emitting areas, wherein the plurality of second light emitting areas in the second display area has a first transmittance, and the signal transmission area in the second display area has a second transmittance that is higher than the first transmittance of the plurality of second light emitting areas ([0061]); a base substrate (100); a circuit element layer (TFT) disposed on the base substrate; a light blocking pattern (110) disposed between the base substrate and the circuit element layer, overlapping the plurality of first light emitting areas and the plurality of second light emitting areas, and having a first opening corresponding to the signal transmission area (Fig. 7E); and a light emitting element layer disposed on the circuit element layer and comprising: a first electrode (EL1) overlapping the plurality of first light emitting areas and the plurality of second light emitting areas; a light emitting layer (170) disposed on the first electrode; and a second electrode (EL2) overlapping the plurality of first light emitting areas and the plurality of second light emitting areas (Fig. 7E).
Considering claim 20, Chang discloses A display device comprising:
a display panel comprising a first display area (SP1) and a second display (L2 and L3) area adjacent to the first display area and comprising a light emitting area (L2) and a signal transmission area (L3), wherein the first display area has a first transmittance, and the second display area has a second transmittance that is higher than the first transmittance, and wherein the light emitting area has a third transmittance, and the signal transmission area has a fourth transmittance that is higher than the third transmittance of the light emitting area ([0061]); and
an electronic module disposed under the display panel and overlapping the second display area, the display panel comprising: a base substrate (100); a circuit element layer (TFT) disposed on the base substrate; a light blocking pattern (110) disposed between the base substrate and the circuit element layer, overlapping the first display area and the light emitting area and having a first opening corresponding to the signal transmission area (Fig. 7E); and a light emitting element layer disposed on the circuit element layer and comprising: a first electrode (EL1) overlapping the first display area and the light emitting area; a light emitting layer (170) disposed on the first electrode; and a second electrode (EL2) overlapping the first display area and the light emitting area.
Continuing to claim 5, Chang discloses further comprising a first inorganic layer (130) disposed between the base substrate and the circuit element layer, wherein the light blocking pattern is disposed on or under the first inorganic layer ([0061] and Fig. 7E).
Pertaining to claim 6, Chang discloses  further comprising a second inorganic layer (120) disposed between the base substrate and the first inorganic layer, wherein the light blocking pattern is disposed between the first inorganic layer and the second inorganic layer.
According to claim 7, Chang discloses further comprises a plurality of signal transmission areas, and the plurality of second light emitting areas is alternately arranged with the plurality of signal transmission areas ([0045]-[0047]).
Referring to claim 8, Chang discloses herein each of the plurality of first light emitting areas and the plurality of second light emitting areas comprises a plurality of sub-light emitting areas, and each of the sub-light emitting areas comprises at least one of a first color light emitting area, a second color light emitting area, and a third color light emitting area ([0083] and Fig. 3).
Regarding claim 10, Chang discloses wherein the light blocking pattern comprises a metal layer, and the metal layer absorbs or reflects an infrared laser incident to the metal layer ([0059]).
As to claim 21, Chang discloses  further comprising a plurality of electronic modules including a camera and a sensor ([0234]).
Continuing to claim 23, Chang discloses wherein the second transmittance corresponds to an average of the third transmittance of the light emitting area and the fourth transmittance of the signal transmission area ([0059] and [0083]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 11-13,is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160293687 (Chang et al).
Concerning claims 9 and 11-13, Chang discloses forming the light blocking layer and the second electrode and forming the second light emitting area and signal transmission area.
Chang does not disclose wherein a second light emitting area of the 5 plurality of second light emitting areas has substantially a same size as a size of the signal transmission area that is adjacent to the second light emitting area, wherein the second light emitting areas transmit about 95% or higher of an infrared laser, wherein the light blocking pattern has a first thickness greater than a second thickness of the second electrode, or wherein the first thickness of the light blocking pattern is in a first range from about 100nm to about 500nm, and the second thickness of the second electrode is in a second range from about 5nm to about 20nm.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Therefore absent evidence that the claimed invention would perform differently based on the claimed relative dimensions it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the dimensions based on design choice.

Allowable Subject Matter

Claims 14-19 are allowed.
Claims 2-4 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 23 recite the limitations wherein the second electrode has a second opening corresponding to the signal transmission area, and an inner side surface of the second electrode that faces the second opening comprises a plurality of concave-convex portions. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 3 and 4 depend from claim 2 and are allowable for at least that reason.
The following is an examiner’s statement of reasons for allowance: Claim 14 recites the limitations  irradiating a laser beam to the signal transmission area from a lower side of the preliminary display panel, the preliminary display panel comprising: a base substrate; a circuit element layer disposed on the base substrate; a light blocking pattern disposed between the base substrate and the circuit 10 element layer, overlapping the plurality of first light emitting areas and the plurality of second light emitting areas, and having a first opening corresponding to the signal transmission area. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 15-19 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	09/08/22